DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 11-15, 17-21, 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein said emitter package has a luminance of at least 1.5 times that of a same emitter package with a domed encapsulant”, which is ambiguous.  Firstly, it is unclear whether “a same emitter package” refers to the emitter package as claimed.  Secondly, if “a same emitter package” refers to the emitter package as claimed, then the same emitter package should have the same luminance because they have the same elements including the encapsulant which is a part of the emitter package as claimed.  
Claim 14 recites the limitation “wherein said emitter package has a luminance of at least 1.5 times that of a same emitter package with a domed encapsulant”, which is ambiguous.  Firstly, it is unclear whether “a same emitter package” refers to the emitter package as claimed.  
Claim 35 recites the limitation “said emitter package has a luminance of at least 1.5 times that of a same emitter package with a domed encapsulant”, which is ambiguous.  Firstly, it is unclear whether “a same emitter package” refers to the emitter package as claimed.  Secondly, if “a same emitter package” refers to the emitter package as claimed, then the same emitter package should have the same luminance because they have the same elements including the encapsulant which is a part of the emitter package as claimed.  
Claims 2-4, 9, 11-13, 15, 17-21 and 36-39 are rejected because they depend on the rejected claims 1, 14 and 35.

Response to Arguments
Applicant’s amendments and arguments, filed 01/05/2021, overcome the objections to the claims 14, 17 and 35 and the rejections to claims 1-4, 9, 11-15, 17-21, 35-39 under 35 U.S.C. 112.  The objections to the claims 14, 17 and 35 and the rejections to claims 1-4, 9, 11-15, 17-21, 35-39 under 35 U.S.C. 112 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogata et al. (US 2007/0182323 A1) teach a light emitting device in an encapsulant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/10/2021